Citation Nr: 1118099	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-45 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES 

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin rash, to include as due to exposure to herbicides.

3. Entitlement to service connection for a skin rash, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the benefits sought on appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his disabilities.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Taking the Veteran's claims for a skin rash and skin cancer first, the Board notes that the Veteran has been diagnosed with actinic keratosis, documented in a VA treatment record of August 2008, as well as basal cell carcinoma, documented in a private medical report of January 2006.  As for the in-service incurrence of these disorders, the Veteran submitted a May 2009 statement from his mother in which she asserts personal knowledge of the fact that the Veteran returned from Vietnam with a growth on his hand and various irritations over his body.  Service treatment records show problems with athlete's foot in May 1970.  No VA examination has been afforded to the Veteran for these claims.  On remand, the examiner should opine on whether the Veteran's current disorders may be related to service.  Additionally, as the claims file indicates that the presumption of exposure to herbicides applies in this case, the examiner should further indicate whether any of the Veteran's skin disorders may be characterized as chloracne or another acneform disease consistent with chloracne, or porphyria cutanea tarda.  

As for his bilateral hearing loss, current hearing loss for VA purposes has been established, as documented on VA examination in September 2008.  On review of the Veteran's service treatment records, the records suggest that the hearing loss may have preexisted service.  A pre-induction examination was performed in November 1968 and the Veteran was noted to have had "trouble hearing since a long time."  A separate document from November 1968 authored by M. L. Williams, M.D. indicates the Veteran suffered from hearing loss and that the hearing loss is "probably due to your exposure to noise of the skill saw with which you work, and gun fire for several years."  On separation from service, the Veteran's hearing was assessed and his audiometric scores appear to show a general decline in hearing, except for hearing levels at 4000 Hertz.  Based on this discrepancy, the September 2008 VA examiner stated she was unable to determine if the Veteran's hearing loss was aggravated by service.  The examiner further indicated she could not determine whether the Veteran's hearing loss is directly related to service or is related to recreational noise exposure, but no rationale for this conclusion was provided.  Such an explanation must be included.   See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Additionally, a direct relationship is not the standard to be used here.  As such, the Veteran should be afforded the opportunity for an additional VA examination before the claim is adjudicated by the Board.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination, with an appropriate specialist, to ascertain the nature and etiology of his skin disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed skin disorders had their onset during service or are in any other way causally related to his active service.

The examiner should additionally opine on whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's disorder continuously since service.
 
The examiner should further opine on whether any of the Veteran's skin disorders may be classified as chloracne or another acneform disease consistent with chloracne, or porphyria cutanea tarda.  
      	
The examiner should acknowledge the Veteran's report of a continuity of symptomatology.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

2.  The Veteran should be afforded an audiological examination to ascertain the nature and etiology of his bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service medical records, and offer comments and an opinion as to whether the Veteran entered service with bilateral hearing loss.  If so, the examiner is requested to indicate whether the bilateral hearing loss increased in severity during service, and if it did, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder.  
	
If the Veteran did not enter service with bilateral hearing loss, the examiner is requested to offer an opinion as to whether the bilateral hearing loss is in any way causally or etiologically related to the symptomatology shown in the service medical records.  The examiner should additionally opine on whether it is at least as likely as not that there have been manifestations of the Veteran's disorder continuously since service.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

3.  After all of the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his state representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  	
The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R.  3.158, 3.655 (2010).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



